COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Frank and Clements


STAFFORD (COUNTY OF) SCHOOL BOARD
AND VIRGINIA MUNICIPAL GROUP
SELF-INSURANCE ASSOCIATION
                                                                 MEMORANDUM OPINION*
v.     Record No. 0002-04-2                                          PER CURIAM
                                                                     MAY 18, 2004
ROBIN DALE WILLIS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Ralph L. Whitt, Jr.; Jennifer C. Williamson; Whitt & Associates, on
                 briefs), for appellants.

                 (Wesley G. Marshall, on brief), for appellee.


       Stafford (County of) School Board and its insurer appeal a decision of the Workers’

Compensation Commission (1) awarding medical benefits and temporary total disability benefits

to Robin D. Willis (claimant), (2) finding that claimant proved she sustained a new injury by

accident arising out of and in the course of her employment on December 4, 2002, and (3)

finding that her disability was causally related to the December 4, 2002 compensable injury by

accident. We have reviewed the record and the commission’s opinion and find no reversible

error. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Willis v. Stafford (County of) School Board, VWC File No. 212-54-35 (Dec. 5, 2003). We

dispense with oral argument and summarily affirm because the facts and legal contentions are




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                            -2-